Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on June 2, 2020. Claims 1-20 are pending and presented for examination.
Claim Objections
Claim 15 is objected to because of the following informalities: It is recommended to replace the comma “,” at the end of each limitation in the claim with a semi-colon “;”.  Appropriate correction are required where applicable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10715394. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 8 and 15 of the instant application and claims 1, 8 and 15 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 10715394
1. A computer-implemented method, comprising: 
generating, a logical hierarchy of data sources comprising a plurality of levels, wherein each level comprises one or more groups, and wherein each group comprises one delegate device and one or more non-delegate devices; 



retrieving information associated with each of the delegate device and the one or more non-delegate devices from associated sensors; 
receiving, at each delegate device, data cubes from delegate devices of a different group, and wherein a respective delegate device is a parent of the delegate devices associated with the different group; 
aggregating, at each delegate device, the data cubes into a weighted data cube; and 

sending, from each delegate device, the weighted data cube to the parent of the delegate device.

generating, at each delegate device and each non-delegate device of a logical device hierarchy, a data cube, wherein the logical device hierarchy comprises more than one level, wherein each level comprises one or more groups, and wherein each group comprises one delegate device and one or more non-delegate devices;  
receiving, at each delegate device, data cubes from the one or more non-delegate devices associated with the same group;




receiving, at each delegate device, data cubes from delegate devices of a different group, and wherein that delegate device is the parent of the delegate devices associated with a different group;  
aggregating, at each delegate device, the received data cubes into a weighted data cube;  and 
sending, from each delegate device, the weighted data cube to the parent of the delegate device.

generating, a logical hierarchy of data sources comprising a plurality of levels, wherein each level comprises one or more groups, and wherein each group comprises one delegate device and one or more non-delegate devices; 




receiving, at each delegate device, data cubes from delegate devices of a different group, and wherein a respective delegate device is a parent of the delegate devices associated with the different group; 
aggregating, at each delegate device, the data cubes into a weighted data cube; and

sending, from each delegate device, the weighted data cube to the parent of the delegate device.

generating, at each delegate device and each non-delegate device of a logical device hierarchy, a data cube, wherein the logical device hierarchy comprises more than one level, wherein each level comprises one or more groups, and wherein each group comprises one delegate device and one or more non-delegate devices;





receiving, at each delegate device, data cubes from delegate devices of a different group, and 
wherein that delegate device is the parent of the delegate devices associated with a different group;  
aggregating, at each delegate device, the received data cubes into a weighted data cube;  and 
sending, from each delegate device, the weighted data cube to the parent of the delegate device.

one or more computers; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 




retrieving information associated with each of the delegate device and the one or more non-delegate devices from associated sensors, arranging, at each delegate device, the information received from the one or more non-delegate devices associated with the same group into data cubes, 
receiving, at each delegate device, data cubes from delegate devices of a different group, and wherein a respective delegate device is a parent of the delegate devices associated with the different group, 
aggregating, at each delegate device, the data cubes into a weighted data cube, and 

sending, from each delegate device, the weighted data cube to the parent of the delegate device.

one or more computers;  and 
one or more computer memory devices interoperably coupled with the one or more 
computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 

receiving, at each delegate device, data cubes from the one or more non-delegate devices 
associated with the same group;




receiving, at each delegate device, data cubes 
from delegate devices of a different group, and wherein that delegate device is the parent of the delegate devices associated with a different group;  
aggregating, at each delegate device, the received data cubes into a weighted data cube;  and 
sending, from each delegate device, the weighted data cube to the parent of the delegate device. 


. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454